            Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 1 of 21




KATES NUSSMAN ELLIS
FARHI & EARLE, LLP
190 Moore St., Suite 306
Hackensack, NJ 07601
(201) 488-7211
Attorneys for Plaintiff
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

VICTORIA BRIGHTMAN,                                             Case No.: 1:20-cv-4290
                       Plaintiff,

       v.                                                          COMPLAINT
                                                                AND JURY DEMAND
PHYSICIAN AFFILIATE GROUP OF
NEW YORK, P.C., and NICOLE DELTS
and REGINALD D. ODOM, individuallly,

                       Defendant.



       Plaintiff VICTORIA BRIGHTMAN, residing in Bergen County, New Jersey, by way of

Complaint against the Defendant named herein, says:

                                         JURISDICTION

       1.       This Court has jurisdiction of this action pursuant to the following statutes:

                A.     28 U.S.C.§ 1331, as this action arises under the United States Constitution

and/or laws or treaties of the United States;

                B.     28 U.S.C.§1332, as there is Diversity of Citizenship between the Plaintiff and

the Defendants;

                C.     42 U.S.C. § 12182, et seq., the Americans With Disabilities Act;

                D.     29 U.S.C.§201, et seq., the Equal Pay Act;

                E.     42 U.S.C. § 2000e, et seq., Title VII of the Civil Rights Act of 1964;

                F.     28 U.S.C. § 1367, which gives this Court’s supplemental jurisdiction over

issues actionable under state law.
             Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 2 of 21




                                           THE PARTIES

        1.      That at all times hereinafter mentioned, the causes of action arose in the State of New

York, County of New York.

        2.      Physician Affiliate Group of New York, P.C. (“PAGNY”), with offices at 55 W 125th

Street, Suite 1001, New York, NY, is a private healthcare company that contracts with New York

City Correctional Health Services (“NYC-CHS”)to provide medical care to inmates at correctional

facilities in Manhattan, Rikers Island, and Brooklyn.

        3.      Reginal D. Odom (“Odom”) is the Chief Human Resources Officer of PAGNY with

whom Plaintiff had direct communication with while she was employed there.

        4.      Nicole Delts (“Delts”) is the Corporate Human Resources Director at PAGNY with

whom Plaintiff had direct communication with while she was employed there.

        5.      Plaintiff was an employee of PAGNY serving as a Physician Assistant, from May 16,

2016 through August 9, 2019, primarily at PAGNY’s office located at 125 White Street, New York,

NY.

        6.      Plaintiff’s national origin is Nigerian, and she is a woman residing in New Jersey.

                              FACTS COMMON TO ALL COUNTS

        7.      Plaintiff repeats, reiterates and realleges each and every allegation of Paragraphs 1

through 6 of the Complaint as if more fully set forth at length herein.

        8.      That on or about May 3, 2014, Plaintiff suffered a head injury which resulted in

physical disabilities and limitations to her ability to lift and walk, instability in her knees, and which

now forces her to use a wheelchair and quad cane to assist with her mobility. Due to this injury,

Plaintiff suffers from a “qualified disability” and physical impairment that substantially limits her

major life activity, prevents the exercise of normal bodily function, and for which reasonable

workplace accommodations were needed under the Americans with Disabilities Act of 1990.


                                                    2
             Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 3 of 21




        9.      That on or about May 16, 2016, Plaintiff was hired by PAGNY as Physician Assistant.

        10.     That when Plaintiff was hired by PAGNY she requested and received accommodations

due to her disability, which included allowed use of a wheelchair and another device to assist in

ambulation, an escort to enter and exit the elevator and access her worksite, payment for 8 hours per

shift instead of 7.5 as she took no break and did not leave her desk, and permission to work double

shifts to reduce the number of days per week she had to commute to work.

        11.     That during September 2016 Plaintiff met with PAGNY’s human resources to discuss

a new hourly rate of pay. During this meeting PAGNY informed plaintiff that to receive a pay

increase she would need to work in the mental health department. Plaintiff requested information

about vacancies in this department, and PAGNY assured her that while there were no current

vacancies, any new openings would be posted internally for PAGNY employees to apply to.

        12.     That during November 2016 Plaintiff met with PAGNY’s human resources to voice

concerns about equal pay.

        13.     That during September and October 2017, Plaintiff met with PAGNY’s Human

Resources department to voice her concerns about equal pay and pay disparity, during which time

Plaintiff was again assured that any vacant positions that would offer additional pay would be posted

internally.

        14.     That during November 2017 a new position was created in the mental health

department and given to Plaintiff’s male colleague without the position being posted or applications

being solicited, which resulted in Plaintiff’s male colleague, who was on the same pay scale with

Plaintiff and who possessed the same credentials and equal or fewer years of Physician Assistant

experience as Plaintiff, receiving an additional $20,000 in salary, a substantial raise in pay. The

male colleague’s spouse was the head of the mental health department, and this new position did not

require Plaintiff’s male colleague to obtain any additional credentials or certifications, and to


                                                 3
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 4 of 21




Plaintiff’s understanding the new position had fewer responsibilities. This violates the Equal Pay Act

of 1963, which prohibits an employer from providing different compensation to members of the

opposite sex who possess the same credentials, experience, and responsibilities. This also violates

both the New York State Human Rights Law and the New York City Human Rights Law, which

prohibit an employer from discriminating against an employee in compensation or barring from

employment any person on the basis of sex and disability.

        15.    That on or about March 26, 2018, April 18, 2018, and April 26, 2018, Plaintiff

submitted complaints to PAGNY’s Human Resources regarding gender pay disparity and sex

discrimination because she was not given an opportunity to apply to the position given to her male

colleague and because she was not being compensated at the same rate as her male colleague with

the same credentials and the same or fewer years of experience as her, and who had similar

responsibilities.

        16.    That between January 2018 and May 2018 Plaintiff was forced to take ADA medical

leave due to her disability and other medical emergency.

        17.    That on while on ADA medical leave Plaintiff was terminated by PAGNY via Delts

on May 9, 2018, in willful retaliation for taking medical leave and for submitting complaints

regarding equal pay, gender pay disparity, disability and sex discrimination. This was a violation of

the Family and Medical Leave Act of 1993 (“FMLA”) which prohibits discharge or retaliation

against an employee for taking medical leave. At this time Plaintiff was transported to the hospital

via 911 due to elevated blood pressure, chest pain, and her prior cerebrovascular accident.

        18.    That on May 23, 2018, a grievance hearing was held before Plaintiff’s union, during

which Delts asked Plaintiff why she was sitting in a wheelchair and stated, “We don’t need any

wheelchair here.” When Plaintiff attempted to explain she was an American with a disability under

the American’s with Disabilities Act of 1990, Delts asked Plaintiff the meaning of “ADA.”


                                                  4
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 5 of 21




       19.    That during June 2018, Plaintiff was reinstated to her position, but the reasonable

accommodations granted due to her physical disability were now denied by PAGNY via Delts.

PAGNY also forced Plaintiff to provide new medical notes from her medical provider showing she

required an accommodation. The revoked accommodations included assistance to and from the

elevator in the building and permission to work a flexible schedule of double shifts so as to limit her

commute time. Prior to termination, Plaintiff was doing three shifts per week or double shifts. By

denying these accommodations PAGNY was in violation of the Americans with Disabilities Act of

1990 which requires an employer to make reasonable accommodations for a disabled person who is

otherwise qualified, unless the employer is able to show the accommodations cause an undue

hardship. The accommodations Plaintiff requested did not cause an undue hardship because

PAGNY had already granted them to her since she was hired in May 2016, and only denied them

after she was terminated in retaliation for submitting complaints of equal pay, gender pay disparity

and sex discrimination.

       20.    That on June 14, 2018, Plaintiff requested reinstatement of her accommodations,

including an allowance to work double shifts to reduce commuting time and a request to work

remotely, as much of her work was completed over the internet. The remote work was denied even

though PAGNY had telemedicine provision in the workforce.

       21.    That on June 19, 2018, Plaintiff again submitted a complaint to Human Resources

regarding equal pay, gender disparity and sex discrimination due to her male colleague with the

same credentials and the same or fewer years of experience receiving a pay raise and a new position

that was Plaintiff was not given an opportunity to apply for.

       22.    That on or about August 9, 2018, in retaliation to her requests for disability

accommodations and for taking medical leave, Plaintiff’s hours were reduced from 24 hours per

week to 8 hours per week, with those hours being completed on Wednesday of each week, except


                                                  5
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 6 of 21




where Plaintiff prearranged to change the day due to a scheduled doctor’s appointment, and PAGNY

did not permit Plaintiff to work double shifts, although Plaintiff knew other employees were

permitted to. This shows retaliation and denial of double shifts available to other employees shows

that PAGNY retaliated against Plaintiff for taking medical leave in violation of the FMLA. PAGNY

also discriminated against Plaintiff on the basis of her disability which is prohibited by the

Americans with Disabilities Act of 1990, the New York State Human Rights Law, and the New

York City Human Rights Law.

       23.    That during September 2018, Plaintiff met with Odom, PAGNY’s Chief Human

Resources Officer, and again voiced her concerns regarding equal pay and work accommodations.

       24.    That Odom presented no evidence to justify PAGNY’s failure to pay Plaintiff an

amount equal to that of her similarly situated male colleague, or why that male colleague was hired

by his spouse, the head of the mental health department, into a position in the mental health

department that involved a pay increase. That position was not posted internally, and Plaintiff did

not have an opportunity to apply for it. This was a violation of the Equal Pay Act, Title VII of the

Civil Rights Act of 1964, and the Americans with Disabilities Act of 1990.

       25.    That from August 2018 to November 2018 Plaintiff was absent on emergency medical

leave but notified PAGNY according to company protocols.

       26.    That during September 2018 Plaintiff again submitted complaints regarding equal pay

and gender pay discrimination to PAGNY’s Human Resources because her male colleague with the

same credentials and the same or fewer years of experience as a physician assistant received a pay

raise and a new position which PAGNY did not allow Plaintiff to apply for.

       27.    That on or about October 17, 2018, in a further act of retaliation for Plaintiff

submitting gender pay disparity and sex discrimination complaints, PAGNY denied Plaintiff’s

requests for reasonable accommodations for her disability which included assistance to and from the


                                                 6
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 7 of 21




elevator in her work building, to telecommute based on her doctor’s appointments, and to be paid for

a full 8 hour day (instead of 7.5 hours) because she did not take her break and remained at her desk

due to her disability.

        28.    That on or about October 17, 2018, in an act of further discrimination based on

Plaintiff’s disability, Delts informed Plaintiff that if she did not agree to a reduction from 24 hours

per week to 8 hours per week, PAGNY would deem Plaintiff resigned.

        29.    That on or about October 29, 2018, Plaintiff again requested the accommodations

PAGNY was required to provide her under the Americans with Disabilities Act of 1990, that had

been granted to her from May 2016 until PAGNY withdrew them in retaliation in June 2018, after

Plaintiff submitted a complaint regarding gender pay disparity and discrimination on the basis of sex.

Plaintiff also again requested permission to work a flex schedule of either Monday, Wednesday, or

Friday (not just Wednesday) and double shifts as she had prior to her termination and reinstatement

in May 2018.

        30.    That on or about November 5, 2018, Plaintiff received medical clearance from her

doctor to return to work, which was forwarded to NYC Correctional Services and PAGNY’s human

resources, but in an act of discrimination based on her disability, Delts removed Plaintiff from the

work schedule and insisted she be fingerprinted to receive security clearance, despite Plaintiff having

completed multiple fingerprints.

        31.    That on or about November 8, 2018, plaintiff completed her fingerprinting with

another male physician assistant, who was permitted to return to work immediately, while PAGNY

Human Resources refused to put Plaintiff back on the schedule, claiming Plaintiff had gone

“AWOL” despite possessing documentation of her calling out sick according to Union and PAGNY

protocol. This was discrimination on the basis of Plaintiff’s disability in violation of the Americans

with Disabilities Act of 1990 and discrimination on the basis of sex in violation of Title VII of the


                                                  7
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 8 of 21




Civil Rights Act of 1964 which prohibits limitations on employment on the basis of sex, and also in

violation of the FMLA, which prohibits discrimination and retaliation for taking medical leave.

       32.    That on December 7, 2018, Plaintiff was reinstated to the PAGNY work schedule

without any reasonable accommodations for her disability, an act of discrimination in violation of

the Americans with Disabilities Act of 1990.

       33.    That Plaintiff was not paid for the 90 hours PAGNY intentionally kept her off the

schedule during November 2018, while the same male colleague that had received fingerprinting

with Plaintiff was paid for the days he was off the schedule. This was an act of discrimination on the

basis of sex in violation of the Equal Pay Act of 1963, which prohibits an employer from providing

different compensation to members of the opposite sex who possess the same credentials,

experience, and responsibilities.

       34.    That in March 2019 Plaintiff was again forced to take ADA medical leave and

emergency medical leave, although she still participated in mandated computer training on April 15,

2019, and July 11, 2019.

       35.    That on or about May 20, 2019, in further discrimination in violation of the Americans

with Disabilities Act of 1990, PAGNY disciplined Plaintiff for excessive absences when she had

properly notified PAGNY of her medical leave according to company protocol. This discipline was

in the form of a Corrective Action Memorandum which indicated Plaintiff had received a verbal

warning from PAGNY while she was on medical leave, which she had not.

       36.    That during one of the mandated training sessions on July 11, 2019, a managing doctor

at NYC-CHS told Plaintiff he had discussed with Delts that Plaintiff should consider retiring because

she had been sick too much, an act which evidences the pattern of discrimination on the basis of

Plaintiff’s disability. This was the same NYC-CHS managing doctor that completed the fraudulent

verbal warning disciplinary form dated May 20, 2019.


                                                  8
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 9 of 21




        37.    That on August 14, 2019, Plaintiff received clearance from her medical provider to

return to work beginning in September 2019.

        38.    That during August 2019, Plaintiff received an email from Odom indicating PAGNY

would be terminating Plaintiff for failure to report to work despite being on ADA medical leave,

while to the best of her knowledge Plaintiff’s male colleague who was also on medical leave was not

disciplined nor terminated. This a further act of discrimination on the basis of her disability in

violation of the Americans with Disabilities Act of 1990, the New York State Human Rights Law,

and the New York City Human Rights Law, as these all prohibit the discharge of an employee due to

their disability.

        39.    That on or about October 3, 2019, Plaintiff filed a complaint with the U.S. Equal

Opportunity Commission (“EEOC”) for employment discrimination in Violation of the Americans

with Disabilities Act of 1990, and on the basis of her race, color, national origin, and sex, in

violation of Title VII of the Civil Rights Act of 1964, as amended, and the Equal Pay Act and the

Family and Medical Leave Act of 1993.

        40.    That on or about March 13, 2020, Plaintiff received a Dismissal and Notice of Rights

from the EEOC, dated March 11, 2020, which provided that Plaintiff has ninety (90) days from the

receipt of said Notice to commence a private lawsuit in either Federal or State Court, under the

Provisions of Tile VII, the Americans with Disabilities Act, or the Equal Pay Act against any

responsible party.

        41.    This suit is filed within ninety (90) days of March 11, 2020, and within three (3) years

of the termination of Plaintiff’s employment.

                         AS AND FOR A FIRST CAUSE OF ACTION

              Disability Discrimination – Failure to Accommodate and Discharge
                                   on the Basis of Disability

        42.     Plaintiff repeats each and every allegation of Paragraphs 1 through 41 of the

                                                  9
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 10 of 21




Complaint as if more fully set forth at length herein.

        43.     The Americans with Disabilities Act of 1990 states in part that discrimination against

a qualified individual includes not making reasonable accommodations to the known physical or

mental limitations of an otherwise qualified individual with a disability who is an applicant or

employee, except where the employer can show undue hardship. 42 U.S.C. § 12112(b)(5)(A).

Disability discrimination exists where the plaintiff shows that (1) she suffers from a disability, (2)

was discharged from a position, (3) was qualified to hold the position, and (3) the circumstances

surrounding her discharge gave rise to an inference of disability discrimination. Gill v. Maul, 61

AD3d 1159, 1160 [3d Dept 2009].

        44.     Plaintiff suffers from a disability due to limitations in her ability to lift and walk as

well as instability in her knees which forces her to use a wheelchair and quad cane for mobility

assistance. Plaintiff’s physical impairment and disability substantially limits her major life activities

and prevents the exercise of normal bodily function. Plaintiff is qualified for the position from

which she was discharged as she has been a Physician Assistant for over 27 years and worked at

PAGNY since 2016. PAGNY discriminated against Plaintiff because of her disability by denying

her request for reasonable accommodations she was entitled to under the Americans with Disabilities

Act. The requested accommodations included assistance to the elevator, use of ambulatory devices, a

flexible schedule instead of a set schedule, the ability to work remotely, double shifts, and pay for

the full day when she took no break and remained at her desk. These accommodations were

reasonable and not an undue hardship, as demonstrated by the fact that they had all been in place for

almost 2 years up until Plaintiff was initially terminated in May 2018, except for her ability to work

remotely. Plaintiff offered to pay for any equipment for the remote work but was denied. In

addition, a managing doctor at NYC-CHS informed Plaintiff that she should retire due to her

illnesses and drafted a disciplinary memorandum falsely indicating he had given Plaintiff a verbal


                                                   10
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 11 of 21




warning while she was out on sick leave. Also, Delts made it clear to Plaintiff that wheelchairs were

not welcome at PAGNY by stating, “We don’t need any wheelchair here.” Denying reasonable

accommodations that to do not cause an undue hardship to the employer, suggesting retirement to a

disabled employee, and stating that Plaintiff’s ambulatory devices were not welcome at PAGNY

show discrimination on the basis of a disability and constitute violations of the Americans with

Disabilities Act of 1990

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                       AS AND FOR A SECOND CAUSE OF ACTION

       Retaliation – Failure to Accommodate and Discharge on the Basis of Disability

       45.     Plaintiff repeats each and every allegation of Paragraphs 1 through 44 of the

Complaint as if more full set forth at length herein.

       46.     The Americans with Disabilities Act of 1990 prohibits retaliation against any person

who opposed a practice deemed unlawful under the Act. 42 U.S.C. § 12203. There is a prima facia

showing of retaliation where (1) the plaintiff has engaged in protected activity, (2) her employer was

aware that she participated in such activity, (3) she suffered an adverse employment action based

upon her activity, and (3) there is a causal connection between the protected activity and the adverse

action. Calhoun v. County of Herkimer, 114 AD3d 1304, 1306 [4th Dept 2014].

       47.       Plaintiff suffers from a disability due to physical limitations in her ability to lift,

walk, or run, as well as instability in her knees which forces her to use a wheelchair and quad cane

for mobility assistance. Plaintiff’s physical impairment substantially limits her major life activities

and prevents the exercise of normal bodily function. Plaintiff requested accommodations she was


                                                  11
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 12 of 21




entitled to under the Act and repeated these requests when they were denied or ignored. In

retaliation for these requests, Plaintiff’s hours were cut on October 17, 2018, from 24 hours per week

to 8 hours per week. In addition, Plaintiff was removed from the schedule for several weeks without

pay during November 2018, and was disciplined and terminated for taking sick leave. PAGNY’s

retaliation followed and was in direct response to Plaintiff’s requests and was a violation of the

Americans with Disabilities Act of 1990.

         WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                        AS AND FOR A THIRD CAUSE OF ACTION

                       Violation of Title VII of the Civil Rights Act of 1964

         48.   Plaintiff repeats each and every allegation of Paragraphs 1 through 47 of the

Complaint as if more fully set forth at length herein.

         49.   Title VII of the Civil Rights Act of 1964 prohibits discrimination with respect to

compensation or employment opportunities on the basis of an individual’s race, color, sex, or

national origin. 42 U.S.C. § 2000e-2. A prima facie case of discrimination under Title VII is shown

where the plaintiff (1) is a member of a protected class, (2) was qualified to hold the position, (3)

was terminated from employment or suffered another adverse employment action, and (4) the

discharge or other adverse action occurred under circumstances giving rise to an inference of

discrimination. Gonzalez v. New York State Off. of Mental Health, 26 Misc 3d 1227(A) [Sup Ct

2010].

         50.   Plaintiff is a member of protected class because she is an African American woman

and her national origin is Nigerian. Plaintiff was qualified to hold her position as she was a


                                                 12
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 13 of 21




Physician Assistant for at least 27 years and worked with PAGNY since 2016. Plaintiff suffered an

adverse employment action when PAGNY offered her male colleague with the same credentials and

the same or fewer years of experience as Plaintiff a position for which Plaintiff was not given an

opportunity to apply to. The male received favorable treatment because his spouse is part of

management. In addition, Plaintiff’s male colleague was given a substantial pay raise, despite this

new position not requiring any additional certifications and, to the best of Plaintiff’s knowledge,

having fewer responsibilities. PAGNY refused to compensate Plaintiff at the same rate as her male

colleague even when the pay disparity was brought to the attention of PAGNY’s human resources.

Further, when Delts removed Plaintiff from the schedule, allegedly for required fingerprinting, her

other male colleague was able to return to work the same day, while Plaintiff was forced off the

schedule for several weeks, without pay. In addition, Plaintiff’s similarly situated male colleague

was paid for the time he was not on the schedule, and Plaintiff was not. Lastly, PAGNY disciplined

and terminated Plaintiff for taking medical leave, despite Plaintiff notifying them of this according to

protocol and submitting medical documents to PAGNY. On the other hand, Plaintiff’s similarly

situated male colleague, who to the best of Plaintiff’s knowledge was also on medical leave, during

the January 2019 period, was neither disciplined nor terminated. Thus, PAGNY’s and Delt’s actions

demonstrate a clear violation of Title VII of the Civil Rights Act of 1964.

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                       AS AND FOR A FOURTH CAUSE OF ACTION

                              Violation of the Equal Pay Act of 1963

       51.     Plaintiff repeats each and every allegation of Paragraphs 1 through 50 of the


                                                  13
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 14 of 21




Complaint as if more fully set forth at length herein.

       52.     The Equal Pay Act of 1963 which prohibits an employer from paying employees of

the opposite sex with the same credentials and responsibilities different amounts. 29 U.S.C. § 206(d).

There is a prima facie case of discrimination under the Equal Pay Act where (1) the employer pays

different wages to employees of the opposite sex, (2) the employees perform equal work on jobs

requiring equal skill, effort, and responsibility, and (3) the jobs are performed under similar working

conditions. Fenton v St. Lawrence County, 36 AD3d 1102, 1103 [3d Dept 2007].

       53.     PAGNY gave Plaintiff’s male colleague a pay raise for a position that was not

advertised and for which PAGNY did not give Plaintiff an opportunity to apply. This position, for

which Plaintiff’s male colleague received a substantial pay raise, did not require any additional

credentials and, to the best of Plaintiff’s knowledge, required less effort and responsibility.

Therefore, Plaintiff was denied a pay raise and equal pay on the basis of her sex in violation of the

Equal Pay Act.

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                             AS AND FOR A FIFTH CAUSE OF ACTION

                 Violation of the New York State Human Rights Law - Discrimination

       54.     Plaintiff repeats each and every allegation of Paragraphs 1 through 53 of the

Complaint as if more fully set forth at length herein.

       55.     The New York State Human Rights Law prohibits an employer from discharging an

employee, discriminating in compensation, or barring from employment on the basis of race, color,

sex, and national origin. N.Y. Exec. Law § 296(1)(a) (McKinney).


                                                  14
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 15 of 21




        56.     To show discrimination under the New York State Human Rights Law, Plaintiff must

establish that (1) she is a member of a protected class, (2) she was qualified to hold the position, (3)

she suffered an adverse employment action, and (4) the adverse action occurred under circumstances

giving rise to an inference of discrimination. Reichman v. City of New York, 179 AD3d 1115, 1116-

17 [2d Dept 2020]

        57.     Plaintiff is an African American woman, of Nigerian national origin, who suffers

from a physical disability which impairs normal bodily function and qualifies her as a member of a

protected class under the New York Human Rights Law. Plaintiff has been a Physician Assistant for

at least 27 years and has worked with PAGNY since 2016 when PAGNY took over NYC Riker’s

Island Contract and is thus qualified for the position she held. Plaintiff was denied reasonable

accommodations for her disability and was disciplined and terminated for taking medical leave in

absence, while PAGNY did not terminate or discipline her male colleague for taking medical leave.

When Plaintiff was removed from the schedule to receive fingerprinting, she was not reinstated for

several weeks and was denied pay, unlike her male colleague who PAGNY returned to the schedule

immediately and who PAGNY compensated for the time he was off the schedule. These

circumstances give rise to an inference that plaintiff was discriminated against, disciplined,

terminated, and denied equal pay on the basis of her disability, , race, color, and national origin. This

is a violation of the New York State Human Rights Law

        WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.




                                                   15
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 16 of 21




                            AS AND FOR A SIXTH CAUSE OF ACTION

                  Violation of the New York State Human Rights Law– Retaliation

       58.     Plaintiff repeats each and every allegation of Paragraphs 1 through 57 of the

Complaint as if more fully set forth at length herein.

       59.     The New York State Human Rights Law prohibits the retaliation against any person

that opposes or files a complaint against discriminatory practices that are prohibited under these

laws. N.Y. Exec. Law § 296(7) (McKinney).

       60.     There is retaliation under the New York State Human Rights Law where (1) the

plaintiff has engaged in protected activity, (2) the employer was aware that plaintiff engaged in such

activity, (3) the plaintiff suffered an adverse employment action based upon that activity, and (4)

there is a causal connection between the protected activity and the adverse action. Ananiadis v

Mediterranean Gyros Products, Inc., 151 AD3d 915, 918-19 [2d Dept 2017].

       61.     Plaintiff participated in a protected activity by repeatedly submitting complaints

regarding gender pay disparity and sex discrimination because Plaintiff was not compensated at the

same rate as her male colleague who had the same credentials and Physician Assistant experience,

and because she was not given an opportunity to apply for the position he was given. PAGNY was

aware of these complaints because they were submitted to the same Human Resources personnel,

Delts and Odom, that discharged her. PAGNY disadvantaged Plaintiff in retaliation to these

complaints by terminating her following her first complaints, reinstating her but denying her the

ADA accommodations to which she was entitled, removing her from the schedule without pay

following her second complaints, disciplining her for taking medical leave, and discharging her.

These retaliatory actions are in violation of the New York State Human Rights Law.

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,


                                                 16
          Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 17 of 21




Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                          AS AND FOR A SEVENTH CAUSE OF ACTION

                Violation of the New York City Human Rights Law - Discrimination

              62.      Plaintiff repeats each and every allegation of Paragraphs 1 through 61 of the

Complaint as if more fully set forth at length herein.

              63.      The New York City Human Rights Law prohibits an employer from

discharging an employee, discriminating against an employee in compensation or privileges of

employment, or representing a position is not available when it is in fact available because of a

disability or on the basis of race, color, gender, and national origin. New York City, N.Y., Code § 8-

107(1).

              64.      To show discrimination under the New York City Human Rights Law,

Plaintiff must show that (1) she is a member of a protected class; (2) she was qualified to hold her

position; (3) she was terminated from employment or suffered an adverse employment action; and

(4) the discharge or other adverse action occurred under circumstances giving rise to an inference of

discrimination. Hamburg v. New York Univ. School of Medicine, 155 AD3d 66, 74 [1st Dept 2017].

              65.      Plaintiff is an African American woman, of Nigerian national origin, who

suffers from a physical disability which impairs normal bodily function and qualifies her as a

member of a protected class under the New York City Human Rights Law. Plaintiff has been a

Physician Assistant for at least 27 years and has worked with PAGNY since 2016 when PAGNY

took over NYC Riker’s Island Contract and is thus qualified for the position she held. Plaintiff was

denied reasonable accommodations for her disability and was disciplined and terminated for taking

medical leave, while PAGNY did not terminate or discipline her male colleague for taking medical

leave. When Plaintiff was removed from the schedule to receive fingerprinting, she was not


                                                 17
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 18 of 21




reinstated for several weeks and was denied pay, unlike her male colleague who PAGNY returned to

the schedule immediately and who PAGNY compensated for the time he was off the schedule. In

addition, Plaintiff was repeatedly informed by PAGNY’s human resources department that positions

within the mental health division were not available, and that if one became available, it would be

posted internally so that Plaintiff would have an opportunity to apply. When such a position opened,

it was given to Plaintiff’s male colleague, whose wife was the head of the mental health division.

This resulted in Plaintiff’s male colleague receiving a substantial pay raise, despite the fact that the

position had fewer responsibilities and that he had the same credentials and the same or fewer years

of Physician Assistant experience as Plaintiff. Thus, Plaintiff was denied the opportunity to apply

for this position and did not have a chance to receive a similar pay raise. These circumstances give

rise to an inference that plaintiff was discriminated against on the basis of her gender, disability,

race, color, and national origin in violation of the New York City Human Rights Law.

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                           AS AND FOR AN EIGHTH CAUSE OF ACTION

                   Violation of the New York City Human Rights Law – Retaliation

       66.     Plaintiff repeats each and every allegation of Paragraphs 1 through 66 of the

Complaint as if more fully set forth at length herein.

       67.     The New York City Human Rights Law prohibits the retaliation against any person

that opposes or files a complaint against discriminatory practices that are prohibited under these

laws. New York City, N.Y., Code § 8-107(7).

       68.     Under the New York City Human Rights Law, there is retaliation where the plaintiff


                                                  18
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 19 of 21




(1) participated in a protected activity known to the defendant, (2) defendant took an action that

disadvantaged her, and (3) a causal connection exists between the protected activity and the adverse

action. Cadet-Legros v. New York Univ. Hosp. Ctr., 135 AD3d 196, 206 [1st Dept 2015].

       69.    Plaintiff participated in a protected activity by repeatedly submitting complaints

regarding gender pay disparity and sex discrimination because Plaintiff was not compensated at the

same rate as her male colleague who had the same credentials and Physician Assistant experience,

and because she was not given an opportunity to apply for the position he was given. PAGNY was

aware of these complaints because they were submitted to the same Human Resources personnel,

Delts and Odom, that discharged her. PAGNY disadvantaged Plaintiff in retaliation to these

complaints by terminating her following her first complaints, reinstating her but denying her the

ADA accommodations to which she was entitled, removing her from the schedule without pay

following her second complaints, disciplining her for taking medical leave, and discharging her.

These retaliatory actions are in violation of the New York City Human Rights Law.

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,

counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                        AS AND FOR A NINTH CAUSE OF ACTION

             Violation of the Family and Medical Leave Act of 1993 - Retaliation

       70.     Plaintiff repeats each and every allegation of Paragraphs 1 through 70 of the

Complaint as if more fully set forth at length herein.

       71.     The Family and Medical Leave Act of 1993 prohibits an employer from discharging

or in any other manner discriminating against an individual who has exercised his or her rights under

the Act. 29 U.S.C. § 2615. A prima facie case for retaliation under the FMLA exists where (1) the


                                                 19
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 20 of 21




plaintiff exercised protected rights under the FMLA, (2) the plaintiff was qualified for the position,

(3) the plaintiff suffered an adverse employment action, and (4) the adverse employment action

occurred under circumstances giving rise to an inference of retaliatory intent. Potenza v. City of New

York, 365 F3d 165, 168 [2d Cir 2004].

       72.     Plaintiff exercised her rights under the FMLA by taking emergency medical leave

from January 2018 to the beginning of May 2018. Plaintiff was qualified for her position, as she was

a Physician Assistant for over 27 years and had worked with PAGNY since 2016. Plaintiff suffered

an adverse employment action as PAGNY terminated her before she could return to work in May

2018, and only reinstated her after a grievance hearing before Plaintiff’s union. During this hearing,

Delts made it clear Plaintiff was not welcome at PAGNY by questioning Plaintiff’s use of a

wheelchair and stating, “We don’t need any wheelchair here.” Upon her reinstatement, PAGNY

removed the necessary and reasonable accommodations Plaintiff had received due to her disability.

PAGNY, Delts, and Odom repeatedly ignored or denied Plaintiff’s requests for the reinstatement of

these accommodations. PAGNY continued a clear pattern of discrimination and willful retaliation

against Plaintiff for taking medical leave by denying her an opportunity to apply for a higher paid

position, creating a disciplinary memorandum falsely indicated Plaintiff had received a verbal

warning, removing her from the schedule for several weeks, cutting her hours, and ultimately

terminating her in August 2019. PAGNY, Delts, and Odom’s retaliatory intent can be inferred from

these circumstances and their actions, which were violations of the FMLA.

       WHEREFORE, as a direct and proximate result of the aforesaid acts, Plaintiff suffered and

sustained damages, including loss of income and benefits, emotional distress, and pain and suffering,

Plaintiff demands judgment against PAGNY and individuals for compensatory damages, interest,


                                                 20
         Case 1:20-cv-04290-DLC Document 2 Filed 06/08/20 Page 21 of 21




counsel fees, costs of suit and such other and further relief as the Court may deem just and proper.

                                                     KATES, NUSSMAN, ELLIS,
                                                     FARHI & EARLE, LLP
                                                     Attorneys for Plaintiff

                                                     /s/ Michael Farhi, Esq._________
                                                         Michael Farhi
Dated: June 5, 2020

                           DESIGNATION OF TRIAL COUNSEL

       Michael Farhi, Esq. is hereby designated as trial counsel in this matter.

                                                     KATES, NUSSMAN, ELLIS,
                                                     FARHI & EARLE, LLP
                                                     Attorneys for Plaintiff
                                                                    .
                                                     s/ Michael Farhi, Esq._________
                                                        Michael Farhi
Dated: June 5, 2020

                        CERTIFICATION OF NO OTHER ACTIONS

       I certify that to my best knowledge the matter in controversy is not the subject of any other

action pending in any court, or of any pending arbitration or administrative proceeding.

                                                     KATES, NUSSMAN, ELLIS,
                                                     FARHI & EARLE, LLP
                                                     Attorneys for Plaintiff

                                                     /s/ Michael Farhi, Esq._________
                                                         Michael Farhi
Dated: June 5, 2020

                              DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on all issues raised in the within Complaint.

                                                     KATES, NUSSMAN, ELLIS,
                                                     FARHI & EARLE, LLP
                                                     Attorneys for Plaintiff

                                                     /s/ Michael Farhi, Esq._________
                                                         Michael Farhi
Dated: June 5, 2020


                                                21
